                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

BILLY J. COVINGTON,                                   Case No. 1:18-CV-511
     Plaintiff,
                                                      Dlott, J.
       vs.                                            Bowman, M.J.

ANTHONY CADOGEN, et al..                              ORDER AND REPORT AND
    Defendants.                                       RECOMMENDATION


       Plaintiff, an inmate at the Southern Ohio Correctional Facility (SOCF), has filed a pro se

civil rights complaint under 42 U.S.C. § 1983 against SOCF officials Anthony Cadogen and

Jeremy Oppy. (Doc. 1-1). By separate Order, plaintiff has been granted leave to proceed in

forma pauperis.

       This matter is before the Court for a sua sponte review of the complaint to determine

whether the complaint or any portion of it should be dismissed because it is frivolous, malicious,

fails to state a claim upon which relief may be granted or seeks monetary relief from a defendant

who is immune from such relief. See Prison Litigation Reform Act of 1995 § 804, 28 U.S.C.

§ 1915(e)(2)(B); § 805, 28 U.S.C. § 1915A(b).

I.     Screening of Complaint

       A.      Legal Standard

       In enacting the original in forma pauperis statute, Congress recognized that a “litigant

whose filing fees and court costs are assumed by the public, unlike a paying litigant, lacks an

economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.” Denton

v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 324 (1989)).

To prevent such abusive litigation, Congress has authorized federal courts to dismiss an in

forma pauperis complaint if they are satisfied that the action is frivolous or malicious. Id.; see
also 28 U.S.C. §§ 1915(e)(2)(B)(i) and 1915A(b)(1). A complaint may be dismissed as

frivolous when the plaintiff cannot make any claim with a rational or arguable basis in fact or

law. Neitzke v. Williams, 490 U.S. 319, 328-29 (1989); see also Lawler v. Marshall, 898 F.2d

1196, 1198 (6th Cir. 1990). An action has no arguable legal basis when the defendant is

immune from suit or when plaintiff claims a violation of a legal interest which clearly does not

exist. Neitzke, 490 U.S. at 327. An action has no arguable factual basis when the allegations

are delusional or rise to the level of the irrational or “wholly incredible.” Denton, 504 U.S. at

32; Lawler, 898 F.2d at 1199. The Court need not accept as true factual allegations that are

“fantastic or delusional” in reviewing a complaint for frivolousness. Hill v. Lappin, 630 F.3d

468, 471 (6th Cir. 2010) (quoting Neitzke, 490 U.S. at 328).

       Congress also has authorized the sua sponte dismissal of complaints that fail to state a

claim upon which relief may be granted. 28 U.S.C. §§ 1915 (e)(2)(B)(ii) and 1915A(b)(1). A

complaint filed by a pro se plaintiff must be “liberally construed” and “held to less stringent

standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94

(2007) (per curiam) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)). By the same token,

however, the complaint “must contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also Hill, 630 F.3d at

470-71 (“dismissal standard articulated in Iqbal and Twombly governs dismissals for failure to

state a claim” under §§ 1915A(b)(1) and 1915(e)(2)(B)(ii)).

       “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 556). The Court must accept all well-



                                                  2
pleaded factual allegations as true, but need not “accept as true a legal conclusion couched as a

factual allegation.” Twombly, 550 U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286

(1986)). Although a complaint need not contain “detailed factual allegations,” it must provide

“more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Iqbal, 556 U.S.

at 678 (citing Twombly, 550 U.S. at 555). A pleading that offers “labels and conclusions” or “a

formulaic recitation of the elements of a cause of action will not do.” Twombly, 550 U.S. at

555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid of “further factual

enhancement.” Id. at 557. The complaint must “give the defendant fair notice of what the . . .

claim is and the grounds upon which it rests.” Erickson, 551 U.S. at 93 (citations omitted).

       B.      Plaintiff’s Complaint

       Plaintiff asserts that he is a Muslim. He alleges that on April 26, 2018, he sent

defendant Unit Manager Jeremy Oppy a “kite” requesting to purchase a prayer rug, but Oppy

denied the request. Plaintiff alleges that defendant Oppy told him to instead use a towel.

Plaintiff asserts that inmates are only given one towel, which is the towel they are to use to dry

their bodies. (Doc. 1-1, at PageID 12).

       Plaintiff further alleges that he wrote an informal complaint to defendant “DWSS”

Anthony Cadogen regarding the denial of the prayer rug and was told by Cadogen that prison

policy did not allow prisoners to have prayer rugs. Plaintiff alleges that it is essential to his

Muslim beliefs to pray five times a day and “to focus on certain points on all Muslim rugs.”

Plaintiff also states that he requires a prayer rug to cushion his knees. (Doc. 1-1, at PageID

12).

       Plaintiff alleges the denial of his request to purchase a prayer rug has made it difficult

for him to practice his religion. He further alleges that he is being retaliated against for the



                                                   3
death of a corrections officer during a “Muslim led riot” in 1993. He claims that inmates of

other faiths are allowed to practice their beliefs fully. (Doc. 1-1, at PageID 12).

        For relief, plaintiff seeks monetary and injunctive relief. (Doc. 1-1, at PageID 13).

        C.      Analysis

        Plaintiff may proceed with his claims against defendant Oppy for allegedly violating

plaintiff’s religious and equal protection rights by denying plaintiff’s request to purchase a

prayer rug. At this stage in the proceedings, without the benefit of briefing by the parties to this

action, the undersigned concludes that these claims are deserving of further development and

may proceed at this juncture. See 28 U.S.C. §§ 1915(e)(2)(B) & 1915A(b). However, plaintiff’s

remaining claims, including the entirety of his claims against defendant Cadogen, should be

dismissed for failure to state a claim upon which relief may be granted.

        First, any claim against defendants Oppy and Cadogen in their official capacities must be

dismissed to the extent that plaintiff seeks monetary damages. Absent an express waiver, a state

is immune from damage suits under the Eleventh Amendment. P.R. Aqueduct & Sewer Auth. v.

Metcalf & Eddy, 506 U.S. 139 (1993); Edelman v. Jordan, 415 U.S. 651 (1974). An action

against a state official in his or her official capacity is the equivalent of an action against the

State he or she represents. Hafer v. Melo, 502 U.S. 21, 25 (1991); Will v. Michigan Dep’t. of

State Police, 491 U.S. 58, 70-71 (1989). Therefore, defendants Oppy and Cadogen in their

official capacities are immune from suit to the extent that plaintiff seeks monetary damages.

        Next, plaintiff has not alleged any personal involvement on the part of defendant

Cadogen, other than his denial of a grievance. To establish liability under § 1983 against an

individual defendant, a plaintiff must plead and prove that the defendant was personally

involved in the conduct that forms the basis of his complaint. Greene v. Barber, 310 F.3d 889,



                                                   4
899 (6th Cir. 2002). See also Hardin v. Straub, 954 F.2d 1193, 1196 (6th Cir. 1992)

(individual capacity claims must show personal involvement of the defendant who caused the

plaintiff’s injury). Further, “[p]rison officials are not liable under § 1983 for denying or failing

to act on grievances.” Barnett v. Luttrell, 414 F. App’x 784, 787 (6th Cir. 2011) (citing

Grinter v. Knight, 532 F.3d 567, 576 (6th Cir. 2008)). Plaintiff’s claims against Cadogen

should therefore be dismissed.

       Finally, plaintiff has not stated a retaliation claim. To state a viable claim of retaliation,

plaintiff must allege facts showing that “(1) he engaged in protected conduct; (2) the

defendant[s] took an adverse action against him ‘that would deter a person of ordinary firmness

from continuing to engage in that conduct’; and (3) that the adverse action was taken (at least

in part) because of the protected conduct.” Thomas v. Eby, 481 F.3d 434, 440 (6th Cir. 2007)

(quoting Thaddeus-X v. Blatter, 175 F.3d 378, 394 (6th Cir. 1999) (en banc)). Plaintiff’s

conclusory retaliation claim is subject to dismissal because plaintiff has not alleged any facts

suggesting a causal connection between the alleged adverse action and any protected activity.

“[C]onclusory allegations of retaliatory motive ‘unsupported by material facts will not be

sufficient to state a claim under § 1983.’” Harbin v. Rutter, 420 F.3d 571, 580 (6th Cir. 2005)

(quoting Gutierrez v. Lynch, 826 F.2d 1534, 1538-39 (6th Cir. 1987)). See also Twombly, 550

U.S. at 555-57.

       Accordingly, in sum, Plaintiff may proceed with his claims against defendant Oppy for

allegedly violating plaintiff’s religious and equal protection rights by denying plaintiff’s request

to purchase a prayer rug. See 28 U.S.C. §§ 1915(e)(2)(B) & 1915A(b). However, plaintiff’s

remaining claims, including the entirety of his claims against defendant Cadogen, should be

dismissed for failure to state a claim upon which relief may be granted.



                                                  5
                         IT IS THEREFORE RECOMMENDED THAT:

       The complaint be DISMISSED with prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B)

and 1915A(b)(1), with the exception of plaintiff’s claims against defendant Oppy for allegedly

violating plaintiff’s religious and equal protection rights by denying plaintiff’s request to

purchase a prayer rug.

                            IT IS THEREFORE ORDERED THAT:

       1. The United States Marshal shall serve a copy of the complaint, summons, the separate

Order issued granting the plaintiff in forma pauperis status, and this Order and Report and

Recommendation upon defendant Oppy.

       2. Plaintiff shall serve upon defendant or, if appearance has been entered by counsel,

upon defendant’s attorney, a copy of every further pleading or other document submitted for

consideration by the Court. Plaintiff shall include with the original paper to be filed with the

Clerk of Court a certificate stating the date a true and correct copy of any document was mailed

to defendant or defendant’s counsel. Any paper received by a district judge or magistrate judge

which has not been filed with the Clerk or which fails to include a certificate of service will be

disregarded by the Court.

       3. Plaintiff shall inform the Court promptly of any changes in his address which may

occur during the pendency of this lawsuit

                                                      s/ Stephanie K. Bowman
                                                      Stephanie K. Bowman
                                                      United States Magistrate Judge




                                                  6
                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

BILLY J. COVINGTON,                                   Case No. 1:18-CV-511
     Plaintiff,
                                                      Dlott, J.
       vs.                                            Bowman, M.J.

ANTHONY CADOGEN, et al..
    Defendants.

                                             NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), WITHIN 14 DAYS after being served with a copy of

the recommended disposition, a party may serve and file specific written objections to the

proposed findings and recommendations. This period may be extended further by the Court on

timely motion for an extension. Such objections shall specify the portions of the Report objected

to and shall be accompanied by a memorandum of law in support of the objections. If the Report

and Recommendation is based in whole or in part upon matters occurring on the record at an oral

hearing, the objecting party shall promptly arrange for the transcription of the record, or such

portions of it as all parties may agree upon, or the Magistrate Judge deems sufficient, unless the

assigned District Judge otherwise directs. A party may respond to another party’s objections

WITHIN 14 DAYS after being served with a copy thereof. Failure to make objections in

accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474 U.S. 140

(1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                                 7
